DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1-10 and 15, the cancellation of claims 12-14 and the addition of claims 21-23.
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
The Applicant has argued (Remarks, pg.7-9) that Yuen characterizes the vias as not being on the mesa structures and cites [0014], [0041] and [0047] as evidence.
The Examiner repeats the response to this set of arguments which was provided in the non-Final action of 03/22/2022:
The Examiner does not agree. First, with respect to [0014] stating “rather than two adjacent emitters including isolated vias in or on their respective mesa structures” the Examiner understands this means that the vias are functionally shared to provide current to the VCSELs as opposed to the VCSELs having vias which are on the mesas and not functionally shared. This text is not equivalent to stating “the shared vias are not on the mesas” as appears to be the interpretation of the Applicant.
Second, with respect to [0041] stating “via 214 is located on an interstitial area (e.g. between adjacent emitters 204, between trenches 206 shared by adjacent emitters 204, or an area of emitter array 202 between mesa structures of the adjacent emitters 204” the Examiner understand this language to be describing areas envisioned for the via placement. [0041] does not state “not on an emitter mesa”. Further, the first two examples (between adjacent emitters 204, between trenches 206 shared by adjacent emitters 204) could reasonably be considered locations on the mesas of Yuen depending upon how one defines the mesa footprint (note that no mesa footprint is outlined in the Applicant’s claims).
Third, with respect to [0047] stating “the configuration of emitter array 202 described herein facilitates removal of a via from a mesa structure of an emitter 204” is not equivalent to stating “the vias are removed from the mesas”. Further, note that the language used is “removal of a via from a mesa structure of an emitter”. This means 1 via is able to be eliminated from 1 emitter. A simplified example where 2 emitters are present and each has a via and wherein the 2 individual vias are reduced to 1 shared via:

    PNG
    media_image1.png
    324
    499
    media_image1.png
    Greyscale


The art of Yuen is therefore not found to teach the via structures being clearly separate from the mesa structures.

The Applicant has argued the language of stating the mesa is “isolated” as found in claims 1 and 21 differentiates from Yuen.
The Examiner agrees. New art is presented to account for the new claim language.
Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
Claim 1 defines the presence of “a ring of interconnect metal”. Claims 9 and 11 depend from claim 1 and additionally refer to the interconnect metal being found at particular locations. The interconnect metal outlined in claims 9 and 11 has been understood to be portions of the ring of interconnect metal found in claim 1. To insure the claim language is clear, an objection is made to claims 9 and 11 with the intent of having the Applicant add “the” when referring to the interconnect metal.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The previous 112 rejection is withdrawn due to the current amendments.
Drawings
The previous drawing objection is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US 2019/030552, note 03/28/2018 provisional with support) in view of Lee et al. (US 2015/0222094).
With respect to claim 15, Yuen teaches a vertical-cavity surface-emitting laser (VCSEL) array (fig.2-3) comprising: a plurality of VCSEL elements (fig.2-3 #210s; #210-6 and unlabeled emitter on left; see annotated figure below), each VCSEL element comprising: an oxide aperture (fig.1 #110); a mesa concentrically surrounding the oxide aperture (fig.1a/b; see annotated figure below including the circular and tab portions), the mesa comprising a central mesa portion (fig.1a, fig.3a/b) and a mesa tab (fig.1a-fig.3a/b portions between trenches; see annotated figure below), the mesa tab extending outwardly from the central mesa portion (fig.1-3), wherein ohmic metal is provided on the mesa tab (fig.2 #212); wherein at least one mesa tab of each of two adjacent VCSEL elements are overlapped with one another (see annotated figure below wherein identified tabs of equal size and shape meet/overlap at center); and a nitride via (fig.1a #114, fig.2a/b #214/224; [0033]), extending over the overlapped tabs and being positioned entirely on the mesa (fig.1a #114, fig.2a #214; [0033]; identified via is positioned entirely on the overlapped tabs which is part of the mesas). Yuen further teaches a circular emitter design ([0022]) but does not specify the central mesa with tabs to be round. Lee teaches a similar VCSEL design (fig.3a-c) which utilizes a round central mesa with tabs. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the structure of Yuen to have a round central mesa as demonstrated by Lee in order to change the mesa shape to affect processing methods and light output characteristics as well as to change the shape of the oxide trenches to affect the extent and the shape of the formed oxide aperture to control current.

    PNG
    media_image2.png
    715
    975
    media_image2.png
    Greyscale

With respect to claim 16, Yuen teaches interconnect metal provided over an upper surface of the VCSEL array but not covering the oxide apertures (fig.2 #208, fig.3b).
With respect to claim 17, Yuen teaches the device outlined above, including each of the plurality of VCSEL devices have four mesa tabs (fig.2 6 depicted), but does not teach the four mesa tabs being perpendicular to one another. Lee further teaches using 4 perpendicular tabs (fig.3). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the structure of Yuen to have only 4 perpendicular tabs as demonstrated by Lee in order to change the mesa shape to affect processing methods and light output characteristics as well as to change the shape of the oxide trenches to affect the extent and the shape of the formed oxide aperture to control current and to additionally change the output beam pattern of the array.
With respect to claim 18, Yuen, as modified by Lee, teaches the plurality of VCSEL devices are provided in square array (see claim 17 rejection above with the result being a square lattice).
With respect to claim 19, Yuen teaches each of the plurality of VCSEL devices have four mesa tabs (fig.2), the four mesa tabs being provided in an X around the round mesa portion (fig.2 4 of the six tabs form an X).
With respect to claim 20, Yuen teaches the plurality of VCSEL devices are provided in a hexagonal array ([0060]).
With respect to claim 23, Yuen teaches the mesa tabs have equal shape and size (as identified in the annotated figure above).

Claim(s) 1-10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barve et al. (US 2017/0310086) in view of Lee and Yuen.
With respect to claim 1, Barve teaches  a vertical-cavity surface-emitting laser (VCSEL) device (fig.1b) comprising: an oxide aperture (fig.1b #160) ; a mesa concentrically surrounding the oxide aperture (fig.1b including circular and tab portions), the mesa comprising a central mesa portion (fig.1b, fig.2a/b) and a mesa tab (fig.1b-fig.2a/b ‘teeth’ portions between trenches), the mesa tab extending outwardly from the central mesa portion (fig.1b-fig.2a/b) and having an outer end opposite the round mesa portion (side of tab away from center of mesa), wherein ohmic metal (fig.1b #154, [0024]) is provided on the mesa tab (fig.1b #154 on tab), wherein the mesa tab is exclusive to the VCSEL element (unshared, fig.1b/3) and the mesa is isolated (the mesa is not connected to another element); a nitride via on the mesa tab and extending towards the oxide aperture (fig.1b #156 extending towards #160, [0040]), wherein the nitride via does not extend beyond the outer end of the mesa tab (as depicted in fig.1b). Brave further teaches a circular emitter design ([0003]) but does not specify the central mesa with tabs to be round. Lee teaches a similar VCSEL design (fig.3a-c) which utilizes a round central mesa with tabs. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the structure of Barve to have a round central mesa as demonstrated by Lee in order to change the mesa shape to affect processing methods and light output characteristics as well as to change the shape of the oxide trenches to affect the extent and the shape of the formed oxide aperture to control current.
Barve teaches the device outlined above, and further teaches metallization to contact the ohmic metal ([0020]). Barve does not specify a ring of interconnect metal. Yuen teaches a related VCSEL device including a ring of interconnect metal to connect to the ohmic metal (fig.2a/2b can be considered areas #216 or #208 as it forms rings around central emission regions). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the shape of the metallization layer of Barve to be a ring as demonstrated by Yuen in order to provided a layer of metal with a shape to match the ring shape of the plurality of dielectric openings to contact the ohmic metal in an efficient manner thereby conserving material.
With respect to claim 2, Barve further teaches the mesa comprises two mesa tabs (fig.1b 6 depicted).
With respect to claim 3, Barve teaches the two mesa tabs are diametrically opposed from one another (fig.1b 1 on opposite sides of emitter).
With respect to claim 4, Barve teaches the ohmic metal extends over a portion of the mesa tab and a portion of the round mesa portion (fig.1b #154 in its entirety OR where the round portion extends past the start of the tab inner portion).
With respect to claim 5, Barve teaches the ohmic metal is provided only on the mesa tab (fig.1b #154, when the ohmic is considered only the ‘tooth’ portion OR where the round portion only lies on the inside of the tab portions).
With respect to claim 6, Barve teaches the ohmic metal is provided generally centrally on the mesa tab (fig.1b #154 on tooth).
With respect to claim 7, Barve, as modified, teaches the ohmic metal is provided on the mesa tab and on an outer ring of the round mesa portion (fig.1b #154 in its entirety).
With respect to claim 8, Barve teaches the mesa comprises four mesa tabs (fig.1b 6 depicted).
With respect to claim 9, Barve, as modified teaches the device outlined above, but does not teach interconnect metal provided over the mesa with an inner border at an inner border of the nitride via. Yuen additionally teaches interconnect metal provided over the mesa (fig.2a/b #208) with an inner border at an inner border of the nitride via (fig.3a left edge of #208 “at” inner border of via #224; note “at” = near). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to apply the interconnect metal of Yuen to be at the inner border of the nitride via in order to fully cover the ohmic metal to insure stable electrical connection thereto.
With respect to claim 10, Barve teaches a trench surrounding the round mesa portion (fig.1b series of holes #162 form a trench) at an oxidation distance (fig.1b distance from inner edge of #162 to outer edge of #154 on mesa), wherein the mesa tab extends beyond the oxidation distance (fig.1b, identified tab extends beyond the defined oxidation distance as seen in fig.1b).
With respect to claim 22, Barve teaches the mesa tabs have equal shape and size (fig.1b).
	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barve and Yuen and Lee in view of Hegblom (US 10205303).
With respect to claim 11, Barve, as modified teaches the device outlined above, but does not teach interconnect metal provided over the mesa with an inner border at an inner border of the nitride via, or interconnect metal over the mesa and extending outwardly beyond the oxidation distance. Yuen additionally teaches interconnect metal provided over the mesa (fig.2a/b #208) with an inner border at an inner border of the nitride via (fig.3a left edge of #208 “at” inner border of via #224; note “at” = near), the interconnect metal over the mesa (fig.2 #208, fig.3b) and extending outwardly beyond the oxidation distance ([0041] #208 covering majority of array). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to apply the interconnect metal of Yuen to be at the outlined locations in order to fully cover the ohmic metal to insure stable electrical connection thereto.
Barve, as modified, teaches the device outlined above, but does not specify the interconnect metal provided over the mesa with an inner border of the interconnect metal being even with an inner border of the nitride via. Hegblom teaches a VCSEL device (fig.1c) including a passivating film (fig.1c #118) formed with an inner border (fig.1c left side of central #118) which is even with an inner border of an interconnect metal (fig.1c left #122, right side of #122) which is connected to an ohmic metal (fig.1c #120). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adjust the interconnect metal of Barve and Yuen to be even with the inner border of the via as demonstrated by Hegblom in order to prevent using more material for both the metal and dielectric than is needed to ensure the insulating and electrical connecting functions.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barve in view of Lee.
With respect to claim 21, Barve teaches a vertical-cavity surface-emitting laser (VCSEL) array comprising: a plurality of VCSEL elements (fig.1b, fig.3), each VCSEL element comprising: an oxide aperture (fig.1b #160); a mesa concentrically surrounding the oxide aperture (fig.1b circular mesa with tabs), the mesa comprising a circular mesa portion (fig.1b inner portion) and a mesa tab (fig.1b 1 of the ‘teeth’ portions), the mesa tab extending outwardly from the round mesa portion (fig.1b), wherein the ohmic metal is provided on the mesa tab (fig.1b #154 on the teeth); and a nitride via (fig.1b #156, [0040]), wherein the nitride via is positioned entirely on the mesa (as seen in fig.1b); wherein the mesa of each VCSEL is isolated from all other mesas (fig.1b, fig.3 no shared mesas as identified). Brave further teaches a circular emitter design ([0003]) but does not specify the central mesa with tabs to be round. Lee teaches a similar VCSEL design (fig.3a-c) which utilizes a round central mesa with tabs. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the structure of Barve to have a round central mesa as demonstrated by Lee in order to change the mesa shape to affect processing methods and light output characteristics as well as to change the shape of the oxide trenches to affect the extent and the shape of the formed oxide aperture to control current.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references have similar circular/round mesa portions with tab portions:
US 10833479, 8040934, 10581225, 2021/0305782, 2020/0313391, 2003/0015726


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828